     Case 2:19-cv-00338-KJM-DB Document 14 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       LEANDRO LEONEL GONZALEZ                           No. 2:19-cv-0338 KJM DB P
         CASTILLO,
11

12                         Plaintiff,                      ORDER
13             v.
14       C. VALENCIA, et al.,
15                         Defendant.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On June 6, 2019, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (F&Rs, ECF No. 9.) Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 12.)

24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis.1

27
     1
       In one respect that does not change the outcome here, the court disagrees with the magistrate
28   judge’s analysis. The magistrate judge suggests that “a single instance of physical contact, while
                                                      1
     Case 2:19-cv-00338-KJM-DB Document 14 Filed 09/08/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 6, 2019, are adopted in full;
 3          2. Plaintiff’s complaint is dismissed without leave to amend; and
 4          3. The clerk of court is directed to close this case.
 5   DATED: September 7, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   sexually suggestive in nature, does not satisfy the standard set forth in Schwenk [v. Hartford, 204
     F.3d 1187, 1196 (9th Cir. 2000)],” F&Rs at 5:4-5, but Schwenk itself involved only one instance
28   of physical conduct, although that conduct was more egregious than in this case.
                                                        2
